Case: 22-60295     Document: 00516557525         Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 22-60295
                                                                            FILED
                                                                    November 28, 2022
                                                                       Lyle W. Cayce
   Christopher Maurice McDowell,                                            Clerk

                                                           Plaintiff—Appellant,

                                       versus

   Carlton W. Reeves,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:21-cv-00722


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          After carefully reviewing the record and the brief filed by Christopher
   Maurice McDowell, we conclude that no non-frivolous issue is presented for
   review. See 5th Cir. R. 42.2. Appeal DISMISSED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.